DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 01/31/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-5, 8, 10, 14, and 18-19 as being anticipated by Dong et al. (CN 103524518 A), and claims 1-5, 8, 9, 12, and 14 as being anticipated by Tamano (JP 2000/077186 A).
	Claims 1, 16, and 18 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over Tamano et al. (JP 2000/077186 A) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.

	
Allowable Subject Matter
Claims 6-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 6 and 7, the closest identified art is Tamano (JP 2000/077186 A, using the previously provided EPO translation for references).
Tamano teaches circulene derivatives that meet the requirements of parent claim 1, as discussed above. However, the compounds of Tamano all require that all of a, b, and c, or all of d, e, f, and g are 1.
With respect to claim 13, the closest identified art is Beak et al. (KR 2015/0086069 A using the previously provided EPO translation).
Beak discloses an organic compound for use in an organic electroluminescent device (OLED) which improved the luminous efficiency, driving voltage, and lifetime of the device (page 1, paragraph 3). Beak gives a general formula by which to form the inventive compounds in formula 2 on page 4 of the untranslated patent which is pictured below.

    PNG
    media_image1.png
    308
    241
    media_image1.png
    Greyscale

In this formula, X1 may be selected as a substituted nitrogen atom (page 6, paragraph 3), and Ar1 and R1 through R12 may be independently selected as a hydrogen atom or one of the electron withdrawing substituents given in formulae S1 through S204 (page 9, paragraph 2). Although Beak teaches that any R group may combine with an adjacent group to form a condensed ring, Beak does not give any preferred embodiments or give and teaching or suggestion that would motivate a person having ordinary skill in the art to form a nitrogen bridge between R3 and R4 or between R9 and R10. 
For this reason, Beak does not teach or suggest the limitation that Y1 through Y4 are NR, when 1, 3, or 4 of d, e, f, and g are 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-10, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamano (JP 2000/077186 A, using the previously provided EPO translation for references).
With respect to claim 1, Tamano Formula 2, which is pictured below (page 2).

    PNG
    media_image2.png
    226
    319
    media_image2.png
    Greyscale

In this formula, R13 is a terphenyl group (R1 to R14 may be an aryl group, paragraph 0012, lines 1-5, and an example of an aryl group is a terphenyl group, paragraph 0018, lines 1-3). This forms the compound below.

    PNG
    media_image3.png
    229
    454
    media_image3.png
    Greyscale

This compound meets the requirements of formula I of the instant claim when X3 to X8 are each carbon, Y1 to Y3 are oxygen atoms, a, b, and c are 1, R1 is a monosubstituted aryl group, and R2 to R3 are a hydrogen atom.
Tamano  includes each element claimed, with the only difference between the claimed invention and [prior art] being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of forming a compound, which when used in the light emitting layer of an organic EL device, improves the characteristics of the EL device such as luminous efficiency and maximum luminous brightness (paragraph 0051, lines 1-3), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 2 and 3, Tamano teaches the compound of claim 1, and R1 to R3 are each an aryl group or hydrogen atom, as discussed above.
With respect to claim 4, Tamano teaches the compound of claim 1, and X3 to X8
With respect to claim 5, Tamano teaches the compound of claim 4, and each of Y1 to Y3 are an oxygen atom.
With respect to claim 8, Tamano teaches the compound of claim 1, and the compound is selected as 
    PNG
    media_image4.png
    171
    172
    media_image4.png
    Greyscale
.
With respect to claim 9, Tamano teaches the compound of claim 1, and Y1 to Y3 are the same.
With respect to claim 10, Tamano teaches the compound of claim 1, as discussed above. In Formula 2, R9 and R10, R11 and R12, or R13 and R14 may be joined to form a condensed ring structure (“integrated”, paragraph 0010, lines 5-6, see also, for example, embodiment 4 which clearly demonstrates what Tamano meant by “integrated”).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to join any adjacent R group to form a ring with a reasonable expectation of forming a compound, which when used in the light emitting layer of an organic EL device, improves the characteristics of the EL device such as luminous efficiency and maximum luminous brightness (paragraph 0051, lines 1-3), as taught by Tamano.
With respect to claim 12, Tamano teaches the compound of claim 1 and Y1 to Y3 are an oxygen atom.
With respect to claim 14, Tamano teaches the compound of claim 1, and at least one of R1 to R3
With respect to claim 15, Tamano teaches the compound of claim 1, and the compound is compound 15B of the instant claim.
With respect to claim 16, Tamano teaches an organic EL device with an anode, cathode, and an organic layer (“luminescent layer”, paragraph 0035, lines 1-2 and 12-17) which comprises a circulene derivative of Formula 1, such the one discussed in claim 1 above.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a compound of Formula 1 in an OLED device, as taught by Tamano.
With respect to claims 18 and 19, Tamano teaches an organic EL device, such as a flat panel display (paragraph 0052, line 1) which comprises a circulene derivative according to instant Formula 1, such as the one discussed in claim 1 above.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a compound of formula 1 in a flat panel OLED device, as taught by Tamano.
With respect to claim 20, Tamano teaches the compound according to claim 1, as discussed above. Tamano also teaches the organic layer may be formed using spin coating (paragraph 0057, lines 1-4), which implies the existence of a solvent and a formulation which would comprise the compound of claim 1.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to make a formulation comprising the circulene derivative of claim 1 in order to form the organic layer using spin coating, as taught by Tamano.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamano (JP 2000/077186 A, using the previously provided EPO translation for references) as applied to claims 1-5, 8-12, 14-16, and 18-20 above, and further in view of Adamovich et al. (US 2005/0168137 A1).
With respect to claim 17, Tamano teaches the OLED of claim 16, as discussed above.
However, Tamano does not teach that the organic layer further comprises a phosphorescent emissive dopant.
Adamovich teaches an organic light emitting device that provides improved performance characteristics such as increased luminous efficiency and improved lifetime because they comprise an emissive layer in which an emissive dopant is non-uniformly doped into a host material (abstract).
Adamovich gives an example of the emissive dopant, Ir(Ph-ppy)3 (paragraph 0068), which meets the requirements of the instant claim.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a phosphorescent emissive dopant transition metal complex in the emissive layer of Tamano in order to achieve an organic light emitting device that provides improved performance characteristics such as increased luminous efficiency and improved lifetime, as taught by Adamovich.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786